UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5719 Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 06/30/15 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Stock Index Fund, Inc. SEMIANNUAL REPORT June 30, 2015 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 24 Statement of Financial Futures 25 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 29 Financial Highlights 31 Notes to Financial Statements 44 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Stock Index Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Stock Index Fund, covering the six-month period from January 1, 2015, through June 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. stock market proved volatile on its way to posting modest gains over the first half of 2015. Investors were worried when the economic recovery stalled during the first quarter of the year due to unusually harsh winter weather, a strengthening U.S. dollar, and expected increases in short-term interest rates. These fears waned during the second quarter, when economic growth seemed to regain momentum. While a number of headwinds remained, investors were encouraged by better employment data, stronger housing markets, and stabilizing currency exchange rates. We expect economic uncertainty and bouts of market volatility to persist over the near term as Europe continues to struggle with instability in Greece, China addresses a stubborn economic slowdown, geopolitical conflicts flare across the Middle East, and U.S. investors await the first in a series of short-term interest rate hikes. We remain more optimistic regarding the economy’s long-term outlook, which we believe should be supported by improved consumer and business confidence as well as aggressively accommodative monetary policies from many of the world’s major central banks.As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2015, through June 30, 2015, as provided by Thomas J. Durante, CFA, Karen Q.Wong, CFA, and Richard A. Brown, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2015, Dreyfus Stock Index Fund’s (the “fund”) Initial shares produced a total return of 1.08%, and its Service shares produced a total return of 0.97%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s ® 500 Composite Stock Price Index (“S&P 500 Index”), produced a total return of 1.23% for the same period. U.S. equities advanced modestly over the first half of 2015 amid choppy economic growth. The difference in returns between the fund and the S&P 500 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 500 Index’s results. The Fund’s Investment Approach The fund seeks to match the total return of the S&P 500 Index by generally investing in all 500 stocks in the S&P 500 Index in proportion to their respective weighting. Often considered a proxy for the stock market in general, the S&P 500 Index is made up of 500 common stocks chosen to reflect the industries of the U.S. economy. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 500 Index than smaller ones.The fund also may use stock index futures as a substitute for the sale or purchase of securities. Choppy Economic Growth Constrained Equity Gains In contrast to robust economic performance during much of 2014, the economic recovery proved more uneven over the first half of 2015.The U.S. economy contracted modestly during the first quarter in the face of severe winter weather and a labor slowdown in West Coast ports. Global economic weakness further weighed on U.S. exporters and multinational corporations when massive quantitative easing programs in Europe and Japan caused the U.S. dollar to appreciate sharply against most foreign currencies. Meanwhile, sharply lower oil prices created challenges for energy producers. In this environment, the S&P 500 Index repeatedly vacillated between gains and losses over the first few months of the year. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) The economy seemed to get back on track in the spring, when labor markets resumed their gains, housing markets showed renewed strength, oil prices rebounded, and currency exchange rates stabilized.These developments more than offset concerns surrounding flat wage growth and reduced labor force participation. Consequently, stock prices moved higher through mid-June until concerns regarding a debt crisis in Greece derailed the market’s advance. Various Market Sectors Produced Mixed Results The health care sector ranked as the S&P 500 Index’s strongest segment over the first half of 2015. Earnings of health care providers were supported by demographic trends in which an aging population is spending more on medical services. In addition, the Affordable Care Act has boosted demand for hospitals and insurers while fueling speculation that mergers-and-acquisitions activity will increase within the sector. The consumer discretionary sector was bolstered over the reporting period by improved consumer confidence, and restaurants, hotels, and entertainment providers benefited from higher levels of disposable income stemming from lower fuel prices. Moreover, many consumer discretionary companies derive the bulk of their revenues from the United States, which enabled them to avoid the dampening influences of adverse currency fluctuations. The information technology sector produced more mixed results. Innovative companies engaged in cloud and mobile computing fared well, but legacy technology producers — such as those focusing on desktop computers — lagged sector averages. The sector’s results also were bolstered by consumer electronics giant Apple, which continued to gain market share among smartphone users. The energy sector was the greatest laggard within the S&P 500 Index over the first half of 2015. Although oil prices have rebounded to a degree, they remain significantly lower than year-ago levels. Energy companies also have struggled with high inventories, slowing global demand, and concerns that sanctions relief for Iran could increase crude oil supplies. Dividend-paying companies in the utilities sector generally produced flat earnings over the first half of the year, but they lost value due to concerns that rising interest rates could make bonds a more competitive alternative for income-oriented investors. Stocks in the industrials sector fell out of favor amid global economic 4 weakness and a strengthening U.S. dollar early in the reporting period. In addition, airlines were hurt by increased industry capacity, and railroads suffered when shipping volumes declined among domestic energy producers. Maintaining a Passive Investment Approach Although we attempt to replicate the performance of the S&P 500 Index and do not actively manage the fund’s investments in response to macroeconomic trends, it is worth noting that the U.S. economy recently has gained momentum, and international markets may be poised for recovery in response to aggressively accommodative monetary policies. As always, we have continued to monitor the factors considered by the fund’s investment model in light of current market conditions. July 15, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Stock Index Fund, Inc. made available through insurance products may be similar to other funds managed by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. – Reflects reinvestment of dividends monthly and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 3 “Standard & Poor’s ® ,” “S&P ® ,”“Standard & Poor’s 500 ™ , ”and “S&P 500 ® ” are trademarks of Standard & Poor’s Financial Services LLC (“Standard & Poor’s”) and have been licensed for use by the fund to reflect the fund’s benchmark.The fund is not sponsored, endorsed, sold, or promoted by Standard & Poor’s, and Standard & Poor’s does not make any representation regarding the advisability of investing in the fund. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Stock Index Fund, Inc. from January 1, 2015 to June 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2015 Initial Shares Service Shares Expenses paid per $1,000 † $ $ 2.59 Ending value (after expenses) $ 1,010.80 $ 1,009.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2015 Initial Shares Service Shares Expenses paid per $1,000 † $ 1.40 $ 2.61 Ending value (after expenses) $ 1,023.41 $ 1,022.22 † Expenses are equal to the fund’s annualized expense ratio of .28% for Initial shares and .52% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2015 (Unaudited) Common Stocks—99.3% Shares Value ($) Automobiles & Components—1.1% BorgWarner 26,373 1,499,041 Delphi Automotive 34,170 2,907,525 Ford Motor 456,338 6,849,633 General Motors 157,043 5,234,243 Goodyear Tire & Rubber 32,553 981,473 Harley-Davidson 24,200 1,363,670 Johnson Controls 75,545 3,741,744 Banks—6.2% Bank of America 1,216,790 20,709,766 BB&T 83,382 3,361,128 Citigroup 352,388 19,465,913 Comerica 20,999 1,077,669 Fifth Third Bancorp 93,672 1,950,251 Hudson City Bancorp 54,637 539,814 Huntington Bancshares 92,131 1,042,002 JPMorgan Chase & Co. 431,436 29,234,103 KeyCorp 97,036 1,457,481 M&T Bank 15,265 1,907,056 People’s United Financial 36,681 594,599 PNC Financial Services Group 60,434 5,780,512 Regions Financial 158,606 1,643,158 SunTrust Banks 60,142 2,587,309 U.S. Bancorp 207,097 8,988,010 Wells Fargo & Co. 544,246 30,608,395 Zions Bancorporation 21,832 692,839 Capital Goods—7.4% 3M 73,342 11,316,671 Allegion 10,801 649,572 AMETEK 28,427 1,557,231 Boeing 74,737 10,367,517 Caterpillar 70,596 5,987,953 Cummins 19,730 2,588,379 Danaher 71,300 6,102,567 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Capital Goods (continued) Deere & Co. 38,995 a 3,784,465 Dover 19,008 1,333,981 Eaton 54,300 3,664,707 Emerson Electric 77,690 4,306,357 Fastenal 32,374 a 1,365,535 Flowserve 16,349 860,938 Fluor 17,391 921,897 General Dynamics 36,691 5,198,748 General Electric 1,170,208 31,092,427 Honeywell International 90,370 9,215,029 Illinois Tool Works 40,123 3,682,890 Ingersoll-Rand 30,315 2,043,837 Jacobs Engineering Group 15,244 b 619,211 Joy Global 11,265 a 407,793 L-3 Communications Holdings 9,834 1,114,979 Lockheed Martin 31,319 5,822,202 Masco 39,775 1,060,799 Northrop Grumman 22,976 3,644,683 PACCAR 40,607 2,591,133 Pall 12,172 1,514,805 Parker Hannifin 16,805 1,954,926 Pentair 20,854 1,433,712 Precision Castparts 16,073 3,212,511 Quanta Services 25,057 b 722,143 Raytheon 35,886 3,433,572 Rockwell Automation 15,447 1,925,314 Rockwell Collins 15,630 1,443,431 Roper Technologies 11,862 2,045,721 Snap-on 6,577 1,047,387 Stanley Black & Decker 17,936 1,887,585 Textron 32,583 1,454,179 United Rentals 10,991 b 963,031 United Technologies 95,468 10,590,265 W.W. Grainger 6,892 1,630,992 8 Common Stocks (continued) Shares Value ($) Capital Goods (continued) Xylem 22,125 820,174 Commercial & Professional Services—.6% ADT 20,783 a 697,685 Cintas 10,997 930,236 Dun & Bradstreet 3,960 483,120 Equifax 14,075 1,366,542 Nielsen 43,002 1,925,200 Pitney Bowes 23,223 483,271 Republic Services 28,928 1,133,110 Robert Half International 15,113 838,772 Stericycle 9,614 b 1,287,411 Tyco International 47,900 1,843,192 Waste Management 49,415 2,290,385 Consumer Durables & Apparel—1.4% Coach 32,907 1,138,911 D.R. Horton 39,115 1,070,186 Fossil Group 5,573 a,b 386,543 Garmin 14,345 630,176 Hanesbrands 47,053 1,567,806 Harman International Industries 7,974 948,428 Hasbro 12,719 951,254 Leggett & Platt 16,421 799,374 Lennar, Cl. A 19,766 1,008,857 Mattel 40,884 1,050,310 Michael Kors Holdings 22,776 b 958,642 Mohawk Industries 7,293 b 1,392,234 Newell Rubbermaid 32,349 1,329,867 NIKE, Cl. B 81,449 8,798,121 PulteGroup 39,332 792,540 PVH 9,394 1,082,189 Ralph Lauren 7,218 955,374 Under Armour, Cl. A 19,017 b 1,586,778 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Durables & Apparel (continued) VF 40,113 2,797,481 Whirlpool 9,062 1,568,179 Consumer Services—1.8% Carnival 52,374 2,586,752 Chipotle Mexican Grill 3,580 b 2,165,864 Darden Restaurants 14,864 1,056,533 H&R Block 31,557 935,665 Marriott International, Cl. A 24,443 a 1,818,315 McDonald’s 111,804 10,629,206 Royal Caribbean Cruises 19,705 1,550,586 Starbucks 173,112 9,281,400 Starwood Hotels & Resorts Worldwide 20,267 c 1,643,451 Wyndham Worldwide 13,770 1,127,901 Wynn Resorts 9,402 927,695 Yum! Brands 49,841 4,489,677 Diversified Financials—5.1% Affiliated Managers Group 6,526 b 1,426,584 American Express 101,874 7,917,647 Ameriprise Financial 21,428 2,677,000 Bank of New York Mellon 129,260 5,425,042 Berkshire Hathaway, Cl. B 211,821 b 28,830,956 BlackRock 14,614 5,056,152 Capital One Financial 63,533 5,588,998 Charles Schwab 133,690 4,364,979 CME Group 36,404 3,387,756 Discover Financial Services 51,298 2,955,791 E*TRADE Financial 33,871 b 1,014,436 Franklin Resources 45,466 2,229,198 Goldman Sachs Group 46,779 9,766,987 Intercontinental Exchange 13,088 2,926,608 Invesco 49,404 1,852,156 Legg Mason 11,677 601,716 Leucadia National 38,352 931,187 McGraw-Hill Financial 31,902 3,204,556 10 Common Stocks (continued) Shares Value ($) Diversified Financials (continued) Moody’s 20,979 2,264,893 Morgan Stanley 177,802 6,896,940 NASDAQ OMX Group 13,750 671,137 Navient 47,286 861,078 Northern Trust 25,233 1,929,315 State Street 47,379 3,648,183 T. Rowe Price Group 30,751 2,390,275 Energy—7.8% Anadarko Petroleum 58,800 4,589,928 Apache 43,669 2,516,644 Baker Hughes 51,001 3,146,762 Cabot Oil & Gas 47,243 a 1,490,044 Cameron International 22,383 b 1,172,198 Chesapeake Energy 59,535 a 665,006 Chevron 218,404 21,069,434 Cimarex Energy 10,841 1,195,871 ConocoPhillips 142,210 8,733,116 CONSOL Energy 27,392 595,502 Devon Energy 44,768 2,663,248 Diamond Offshore Drilling 8,660 a 223,515 Ensco, Cl. A 27,022 601,780 EOG Resources 63,686 5,575,709 EQT 17,492 1,422,799 Exxon Mobil 485,590 40,401,088 FMC Technologies 27,452 b 1,138,983 Halliburton 98,530 a 4,243,687 Helmerich & Payne 12,355 a 870,039 Hess 28,693 1,918,988 Kinder Morgan 201,325 7,728,867 Marathon Oil 77,729 2,062,928 Marathon Petroleum 62,676 3,278,582 Murphy Oil 18,930 786,920 National Oilwell Varco 45,114 2,178,104 Newfield Exploration 18,373 b 663,633 Noble 30,092 a 463,116 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Noble Energy 45,129 1,926,106 Occidental Petroleum 88,881 6,912,275 ONEOK 24,607 971,484 Phillips 66 63,052 5,079,469 Pioneer Natural Resources 17,221 2,388,380 Range Resources 19,911 983,205 Schlumberger 147,411 12,705,354 Southwestern Energy 44,543 b 1,012,462 Spectra Energy 76,927 2,507,820 Tesoro 14,262 1,203,855 Transocean 39,286 a 633,290 Valero Energy 59,129 3,701,475 Williams 77,988 4,475,731 Food & Staples Retailing—2.4% Costco Wholesale 50,760 6,855,646 CVS Health 131,024 13,741,797 Kroger 56,477 4,095,147 Sysco 68,528 2,473,861 Wal-Mart Stores 182,575 12,950,045 Walgreens Boots Alliance 100,652 8,499,055 Whole Foods Market 41,527 1,637,825 Food, Beverage & Tobacco—5.1% Altria Group 227,537 11,128,835 Archer-Daniels-Midland 72,882 3,514,370 Brown-Forman, Cl. B 17,892 1,792,421 Campbell Soup 20,702 986,450 Coca-Cola 454,486 17,829,486 Coca-Cola Enterprises 25,447 1,105,418 ConAgra Foods 50,514 2,208,472 Constellation Brands, Cl. A 19,297 2,238,838 Dr. Pepper Snapple Group 22,174 1,616,485 General Mills 70,249 3,914,274 Hershey 17,560 1,559,855 Hormel Foods 16,227 914,716 12 Common Stocks (continued) Shares Value ($) Food, Beverage & Tobacco (continued) J.M. Smucker 11,160 1,209,856 Kellogg 30,010 1,881,627 Keurig Green Mountain 14,411 1,104,315 Kraft Foods Group 68,592 5,839,923 McCormick & Co 15,009 1,214,979 Mead Johnson Nutrition 23,727 2,140,650 Molson Coors Brewing, Cl. B 18,665 1,303,004 Mondelez International, Cl. A 189,040 7,777,106 Monster Beverage 16,967 b 2,273,917 PepsiCo 171,409 15,999,316 Philip Morris International 179,903 14,422,824 Reynolds American 47,389 3,538,077 Tyson Foods, Cl. A 34,559 1,473,250 Health Care Equipment & Services—5.2% Abbott Laboratories 173,029 8,492,263 Aetna 40,934 5,217,448 AmerisourceBergen 23,948 2,546,630 Anthem 30,941 5,078,656 Baxter International 63,536 4,443,072 Becton Dickinson & Co. 24,131 3,418,156 Boston Scientific 152,404 b 2,697,551 C.R. Bard 8,622 1,471,775 Cardinal Health 38,209 3,196,183 Cerner 35,848 b 2,475,663 Cigna 29,699 4,811,238 DaVita HealthCare Partners 19,709 b 1,566,274 DENTSPLY International 15,866 817,892 Edwards Lifesciences 12,257 b 1,745,765 Express Scripts Holding 84,463 b 7,512,139 HCA Holdings 34,704 b 3,148,347 Henry Schein 9,672 b 1,374,585 Humana 17,302 3,309,527 Intuitive Surgical 4,256 b 2,062,032 Laboratory Corporation of America Holdings 11,672 b 1,414,880 McKesson 27,038 6,078,413 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) Medtronic 164,684 12,203,084 Patterson 9,507 462,516 Quest Diagnostics 16,648 1,207,313 St. Jude Medical 32,425 2,369,295 Stryker 34,618 3,308,442 Tenet Healthcare 11,190 b 647,677 UnitedHealth Group 110,215 13,446,230 Universal Health Services, Cl. B 10,567 1,501,571 Varian Medical Systems 11,943 b 1,007,153 Zimmer Biomet Holdings 19,872 2,170,619 Household & Personal Products—1.8% Clorox 15,164 1,577,359 Colgate-Palmolive 98,330 6,431,765 Estee Lauder, Cl. A 25,698 2,226,989 Kimberly-Clark 42,388 4,491,856 Procter & Gamble 315,026 24,647,634 Insurance—2.7% ACE 37,600 3,823,168 Aflac 50,373 3,133,201 Allstate 47,811 3,101,500 American International Group 155,037 9,584,387 Aon 32,158 3,205,509 Assurant 8,162 546,854 Chubb 26,441 2,515,597 Cincinnati Financial 17,615 883,921 Genworth Financial, Cl. A 58,498 b 442,830 Hartford Financial Services Group 49,718 2,066,777 Lincoln National 29,938 1,772,928 Loews 34,182 1,316,349 Marsh & McLennan 62,907 3,566,827 MetLife 129,791 7,266,998 Principal Financial Group 31,386 1,609,788 Progressive 61,408 1,708,985 Prudential Financial 52,233 4,571,432 14 Common Stocks (continued) Shares Value ($) Insurance (continued) Torchmark 14,359 835,981 Travelers 36,934 3,570,040 Unum Group 28,587 1,021,985 XL Group 35,292 1,312,862 Materials—3.2% Air Products & Chemicals 22,134 3,028,595 Airgas 8,186 865,915 Alcoa 138,296 1,542,000 Allegheny Technologies 13,606 410,901 Avery Dennison 10,048 612,325 Ball 15,582 1,093,077 CF Industries Holdings 28,245 1,815,589 Dow Chemical 125,481 6,420,863 E.I. du Pont de Nemours & Co. 104,474 6,681,112 Eastman Chemical 16,843 1,378,094 Ecolab 30,933 3,497,594 FMC 15,496 814,315 Freeport-McMoRan 119,177 2,219,076 International Flavors & Fragrances 9,317 1,018,255 International Paper 48,934 2,328,769 LyondellBasell Industries, Cl. A 45,586 4,719,063 Martin Marietta Materials 7,330 1,037,268 MeadWestvaco 38,806 1,831,255 Monsanto 55,729 5,940,154 Mosaic 36,308 1,701,030 Newmont Mining 61,239 1,430,543 Nucor 37,363 1,646,587 Owens-Illinois 19,062 b 437,282 PPG Industries 31,502 3,613,909 Praxair 33,206 3,969,777 Sealed Air 25,014 1,285,219 Sherwin-Williams 9,493 2,610,765 Sigma-Aldrich 13,713 1,910,907 Vulcan Materials 15,563 1,306,203 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Media—3.7% Cablevision Systems Cl. A 26,358 a 631,011 CBS, Cl. B 52,511 2,914,360 Comcast, Cl. A 292,047 17,563,707 DIRECTV 58,334 b 5,412,812 Discovery Communications, Cl. A 17,665 a,b 587,538 Discovery Communications, Cl. C 32,180 b 1,000,154 Gannet 12,967 181,401 Interpublic Group of Companies 48,207 928,949 News Corp., Cl. A 57,179 b 834,242 Omnicom Group 28,432 1,975,740 Scripps Networks Interactive, Cl. A 11,466 a 749,532 TEGNA 25,933 831,671 Time Warner 96,540 8,438,561 Time Warner Cable 32,814 5,846,470 Twenty-First Century Fox, Cl. A 205,755 6,696,296 Viacom, Cl. B 41,547 2,685,598 Walt Disney 180,862 20,643,589 Pharmaceuticals, Biotech & Life Sciences—10.1% AbbVie 199,216 13,385,323 Agilent Technologies 39,140 1,510,021 Alexion Pharmaceuticals 25,894 b 4,680,858 Allergan 45,566 b 13,827,458 Amgen 88,294 13,554,895 Biogen 27,297 b 11,026,350 Bristol-Myers Squibb 193,569 12,880,081 Celgene 92,167 b 10,666,948 Eli Lilly & Co. 112,852 9,422,013 Endo International 23,406 b 1,864,288 Gilead Sciences 170,766 19,993,283 Hospira 20,018 b 1,775,797 Johnson & Johnson 321,800 31,362,628 Mallinckrodt 13,365 b 1,573,328 Merck & Co. 328,291 18,689,607 Mylan 47,761 b 3,241,061 16 Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) PerkinElmer 12,780 672,739 Perrigo Company 16,956 3,133,977 Pfizer 715,008 23,974,218 Regeneron Pharmaceuticals 8,747 b 4,462,107 Thermo Fisher Scientific 45,728 5,933,665 Vertex Pharmaceuticals 28,123 b 3,472,628 Waters 9,473 b 1,216,144 Zoetis 59,045 2,847,150 Real Estate—2.4% American Tower 49,157 c 4,585,857 Apartment Investment & Management, Cl. A 18,056 c 666,808 AvalonBay Communities 15,484 c 2,475,427 Boston Properties 17,770 c 2,150,881 CBRE Group, Cl. A 32,473 b 1,201,501 Crown Castle International 39,213 3,148,804 Equity Residential 42,692 c 2,995,698 Essex Property Trust 7,595 c 1,613,937 General Growth Properties 73,952 c 1,897,608 HCP 53,355 c 1,945,857 Health Care 40,751 c 2,674,488 Host Hotels & Resorts 87,739 c 1,739,864 Iron Mountain 22,010 682,310 Kimco Realty 49,616 c 1,118,345 Macerich 16,251 c 1,212,325 Plum Creek Timber 20,445 c 829,454 Prologis 58,997 c 2,188,789 Public Storage 16,656 c 3,070,867 Realty Income 26,423 a,c 1,172,917 Simon Property Group 36,270 c 6,275,435 SL Green Realty 11,580 c 1,272,526 Ventas 38,024 c 2,360,910 Vornado Realty Trust 20,670 c 1,962,203 Weyerhaeuser 60,491 c 1,905,467 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Retailing—4.7% Amazon.com 44,343 b 19,248,853 AutoNation 7,846 b 494,141 AutoZone 3,682 b 2,455,526 Bed Bath & Beyond 19,967 a,b 1,377,324 Best Buy 34,569 1,127,295 CarMax 24,824 b 1,643,597 Dollar General 34,741 2,700,765 Dollar Tree 23,654 b 1,868,429 Expedia 11,929 1,304,436 Family Dollar Stores 11,473 904,187 GameStop, Cl. A 13,708 a 588,896 Gap 29,963 1,143,688 Genuine Parts 17,949 1,606,974 Home Depot 150,943 16,774,296 Kohl’s 23,210 1,453,178 L Brands 28,146 2,412,957 Lowe’s 108,465 7,263,901 Macy’s 39,871 2,690,096 Netflix 6,974 b 4,581,500 Nordstrom 16,415 1,222,918 O’Reilly Automotive 11,733 b 2,651,423 Priceline Group 6,035 b 6,948,518 Ross Stores 47,772 2,322,197 Staples 72,385 1,108,214 Target 73,958 6,037,192 The TJX Companies 78,629 5,202,881 Tiffany & Co. 13,366 1,226,999 Tractor Supply 15,611 1,404,053 TripAdvisor 12,783 b 1,113,911 Urban Outfitters 10,889 b 381,115 Semiconductors & Semiconductor Equipment—2.4% Altera 34,487 1,765,734 Analog Devices 36,704 2,355,846 Applied Materials 144,748 2,782,057 18 Common Stocks (continued) Shares Value ($) Semiconductors & Semiconductor Equipment (continued) Avago Technologies 30,058 3,995,610 Broadcom, Cl. A 63,813 3,285,731 First Solar 8,381 b 393,739 Intel 550,927 16,756,445 KLA-Tencor 18,331 1,030,386 Lam Research 18,283 1,487,322 Linear Technology 27,726 1,226,321 Microchip Technology 23,408 a 1,110,124 Micron Technology 126,449 b 2,382,299 NVIDIA 60,979 1,226,288 Qorvo 17,217 b 1,382,009 Skyworks Solutions 22,310 2,322,471 Texas Instruments 121,663 6,266,861 Xilinx 29,899 1,320,340 Software & Services—10.4% Accenture, Cl. A 73,201 7,084,393 Adobe Systems 55,145 b 4,467,296 Akamai Technologies 20,863 b 1,456,655 Alliance Data Systems 7,239 b 2,113,354 Autodesk 27,022 b 1,353,127 Automatic Data Processing 54,692 4,387,939 CA 38,102 1,116,008 Citrix Systems 18,232 b 1,279,157 Cognizant Technology Solutions, Cl. A 70,666 b 4,316,986 Computer Sciences 15,975 1,048,599 eBay 127,946 b 7,707,467 Electronic Arts 35,857 b 2,384,490 Equinix 6,626 1,683,004 Facebook, Cl. A 244,574 b 20,975,889 Fidelity National Information Services 32,728 2,022,590 Fiserv 28,144 b 2,331,168 Google, Cl. A 33,236 b 17,948,769 Google, Cl. C 33,184 b 17,272,604 International Business Machines 106,314 17,293,035 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Software & Services (continued) Intuit 31,757 3,200,153 MasterCard, Cl. A 112,618 10,527,531 Microsoft 940,042 41,502,854 Oracle 370,677 14,938,283 Paychex 37,655 1,765,266 Red Hat 21,043 b 1,597,795 salesforce.com 70,766 b 4,927,437 Symantec 80,734 1,877,066 Teradata 17,281 a,b 639,397 Total System Services 19,743 824,665 VeriSign 12,387 a,b 764,526 Visa, Cl. A 224,273 15,059,932 Western Union 59,512 1,209,879 Xerox 123,285 1,311,752 Yahoo! 100,126 b 3,933,951 Technology Hardware & Equipment—6.7% Amphenol, Cl. A 35,649 2,066,573 Apple 669,400 83,959,495 Cisco Systems 590,313 16,209,995 Corning 149,118 2,942,098 EMC 225,760 5,957,806 F5 Networks 8,193 b 986,028 FLIR Systems 15,986 492,689 Harris 14,229 1,094,352 Hewlett-Packard 211,166 6,337,092 Juniper Networks 40,835 1,060,485 Motorola Solutions 22,671 1,299,955 NetApp 35,840 1,131,110 QUALCOMM 189,343 11,858,552 SanDisk 25,131 1,463,127 Seagate Technology 37,516 1,782,010 TE Connectivity 47,000 3,022,100 Western Digital 25,064 1,965,519 20 Common Stocks (continued) Shares Value ($) Telecommunication Services—2.2% AT&T 603,110 a 21,422,467 CenturyLink 64,779 1,903,207 Frontier Communications 133,009 658,395 Level 3 Communications 32,850 b 1,730,209 Verizon Communications 473,996 22,092,954 Transportation—2.1% American Airlines Group 82,452 3,292,721 C.H. Robinson Worldwide 16,942 1,057,011 CSX 115,867 3,783,058 Delta Air Lines 95,558 3,925,523 Expeditors International of Washington 23,052 1,062,812 FedEx 30,706 5,232,302 J.B. Hunt Transport Services 10,692 877,706 Kansas City Southern 12,890 1,175,568 Norfolk Southern 35,314 3,085,031 Ryder System 5,911 516,444 Southwest Airlines 78,945 2,612,290 Union Pacific 102,531 9,778,381 United Parcel Service, Cl. B 80,206 7,772,763 Utilities—2.8% AES 75,011 994,646 AGL Resources 13,986 651,188 Ameren 28,746 1,083,149 American Electric Power 56,182 2,975,961 CenterPoint Energy 52,052 990,550 CMS Energy 31,790 1,012,194 Consolidated Edison 34,369 1,989,278 Dominion Resources 68,064 4,551,440 DTE Energy 21,027 1,569,455 Duke Energy 80,400 5,677,848 Edison International 38,205 2,123,434 Entergy 21,437 1,511,308 Eversource Energy 36,521 1,658,419 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Utilities (continued) Exelon 98,724 3,101,908 FirstEnergy 48,617 1,582,483 NextEra Energy 51,071 5,006,490 NiSource 35,935 1,638,277 NRG Energy 39,241 897,834 Pepco Holdings 31,010 835,409 PG&E 55,680 2,733,888 Pinnacle West Capital 13,127 746,795 PPL 78,453 2,312,010 Public Service Enterprise Group 59,371 2,332,093 SCANA 16,024 811,616 Sempra Energy 26,535 2,625,373 Southern 104,726 4,388,019 TECO Energy 26,631 470,303 WEC Energy Group 37,434 1,683,391 Xcel Energy 58,627 1,886,617 Total Common Stocks (cost $933,467,332) Principal Short-Term Investments—.0% Amount ($) Value ($) U.S. Treasury Bills: 0.08%, 9/17/15 545,000 d 545,006 0.08%, 12/10/15 150,000 d 149,975 Total Short-Term Investments (cost $694,849) Other Investment—.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $17,140,864) 17,140,864 e 22 Investment of Cash Collateral for Securities Loaned—.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,416,835) 4,416,835 e Total Investments (cost $955,719,880) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan.At June 30, 2015, the value of the fund’s securities on loan was $40,767,974 and the value of the collateral held by the fund was $41,647,890, consisting of cash collateral of $4,416,835 and U.S. Government & Agency securities valued at $37,231,055. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Software & Services 10.4 Food & Staples Retailing 2.4 Pharmaceuticals, Real Estate 2.4 Biotech & Life Sciences 10.1 Semiconductors & Energy 7.8 Semiconductor Equipment 2.4 Capital Goods 7.4 Telecommunication Services 2.2 Technology Hardware & Equipment 6.7 Transportation 2.1 Banks 6.2 Consumer Services 1.8 Health Care Equipment & Services 5.2 Household & Personal Products 1.8 Diversified Financials 5.1 Consumer Durables & Apparel 1.4 Food, Beverage & Tobacco 5.1 Automobiles & Components 1.1 Retailing 4.7 Short-Term/ Media 3.7 Money Market Investments 1.0 Materials 3.2 Commercial & Professional Services .6 Utilities 2.8 Insurance 2.7 † Based on net assets. See notes to financial statements. The Fund 23 STATEMENT OF FINANCIAL FUTURES June 30, 2015 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 6/30/2015 ($) Financial Futures Long Standard & Poor’s 500 E-mini 180 18,489,600 September 2015 ) See notes to financial statements. 24 STATEMENT OF ASSETS AND LIABILITIES June 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $40,767,974)—Note 1(b): Unaffiliated issuers 934,162,181 2,118,517,683 Affiliated issuers 21,557,699 21,557,699 Cash 887,569 Dividends and securities lending income receivable 2,452,902 Receivable for investment securities sold 384,927 Receivable for futures variation margin—Note 4 38,884 Prepaid expenses 12,187 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 486,069 Liability for securities on loan—Note 1(b) 4,416,835 Payable for shares of Common Stock redeemed 4,294,639 Payable for investment securities purchased 1,822,911 Accrued expenses 165,580 Net Assets ($) Composition of Net Assets ($): Paid-in capital 945,824,602 Accumulated undistributed investment income—net 375,776 Accumulated net realized gain (loss) on investments 2,382,544 Accumulated net unrealized appreciation (depreciation) on investments [including ($272,607) net unrealized (depreciation) on financial futures] 1,184,082,895 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 1,919,401,740 213,264,077 Shares Outstanding 43,782,455 4,859,144 Net Asset Value Per Share ($) See notes to financial statements. The Fund 25 STATEMENT OF OPERATIONS Six Months Ended June 30, 2015 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 22,151,444 Affiliated issuers 10,713 Income from securities lending—Note 1(b) 63,377 Interest 346 Total Income Expenses: Management fee—Note 3(a) 2,655,256 Distribution fees—Note 3(b) 280,708 Directors’ fees and expenses—Note 3(d) 79,961 Prospectus and shareholders’ reports 79,515 Professional fees 42,067 Loan commitment fees—Note 2 7,672 Shareholder servicing costs—Note 3(c) 5,890 Registration fees 2,358 Miscellaneous 115,737 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (2 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 42,816,728 Net realized gain (loss) on financial futures 1,036,857 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments (38,161,597 ) Net unrealized appreciation (depreciation) on financial futures (373,457 ) Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 26 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2015 Year Ended (Unaudited) December 31, 2014 Operations ($): Investment income—net 18,956,718 35,964,660 Net realized gain (loss) on investments 43,853,585 60,577,665 Net unrealized appreciation (depreciation) on investments (38,535,054 ) 166,059,427 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (17,000,719 ) (32,486,811 ) Service Shares (1,622,294 ) (3,496,374 ) Net realized gain on investments: Initial Shares (53,808,934 ) (21,174,073 ) Service Shares (6,088,629 ) (2,747,658 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Initial Shares 101,153,560 178,069,463 Service Shares 5,714,678 15,253,576 Dividends reinvested: Initial Shares 70,809,653 53,660,884 Service Shares 7,710,923 6,244,032 Cost of shares redeemed: Initial Shares (158,784,402 ) (255,053,283 ) Service Shares (29,560,247 ) (49,284,189 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 2,189,866,979 2,038,279,660 End of Period Undistributed investment income—net 375,776 42,071 The Fund 27 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2015 Year Ended (Unaudited) December 31, 2014 Capital Share Transactions: Initial Shares Shares sold 2,245,186 4,171,268 Shares issued for dividends reinvested 1,611,946 1,273,338 Shares redeemed (3,539,564 ) (6,014,440 ) Net Increase (Decrease) in Shares Outstanding ) Service Shares Shares sold 128,731 357,107 Shares issued for dividends reinvested 175,329 148,424 Shares redeemed (653,181 ) (1,160,923 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. 28 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts. These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2015 Year Ended December 31, Initial Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 44.99 40.84 31.86 29.48 29.67 26.31 Investment Operations: Investment income—net a .40 .74 .66 .63 .54 .48 Net realized and unrealized gain (loss) on investments .08 4.65 9.39 3.95 .02 3.37 Total from Investment Operations .48 5.39 10.05 4.58 .56 3.85 Distributions: Dividends from investment income—net (.39 ) (.75 ) (.68 ) (.64 ) (.55 ) (.49 ) Dividends from net realized gain on investments (1.24 ) (.49 ) (.39 ) (1.56 ) (.20 ) — Total Distributions (1.63 ) (1.24 ) (1.07 ) (2.20 ) (.75 ) (.49 ) Net asset value, end of period 43.84 44.99 40.84 31.86 29.48 29.67 Total Return (%) 1.08 b 13.42 32.02 15.74 1.88 14.84 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .28 c .27 .29 .28 .27 .27 Ratio of net expenses to average net assets .28 c .27 .29 .28 .27 .27 Ratio of net investment income to average net assets 1.77 c 1.76 1.82 2.02 1.81 1.78 Portfolio Turnover Rate 1.84 b 1.59 3.76 3.13 3.27 4.46 Net Assets, end of period ($ x 1,000) 1,919,402 1,955,325 1,798,538 1,541,577 1,487,417 1,635,095 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2015 Year Ended December 31, Service Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 45.03 40.89 31.90 29.51 29.70 26.34 Investment Operations: Investment income—net a .34 .64 .57 .56 .47 .41 Net realized and unrealized gain (loss) on investments .09 4.63 9.40 3.96 .02 3.38 Total from Investment Operations .43 5.27 9.97 4.52 .49 3.79 Distributions: Dividends from investment income—net (.33 ) (.64 ) (.59 ) (.57 ) (.48 ) (.43 ) Dividends from net realized gain on investments (1.24 ) (.49 ) (.39 ) (1.56 ) (.20 ) — Total Distributions (1.57 ) (1.13 ) (.98 ) (2.13 ) (.68 ) (.43 ) Net asset value, end of period 43.89 45.03 40.89 31.90 29.51 29.70 Total Return (%) .97 b 13.10 31.71 15.47 1.62 14.54 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .52 c .52 .54 .53 .52 .52 Ratio of net expenses to average net assets .52 c .52 .54 .53 .52 .52 Ratio of net investment income to average net assets 1.53 c 1.50 1.57 1.78 1.56 1.53 Portfolio Turnover Rate 1.84 b 1.59 3.76 3.13 3.27 4.46 Net Assets, end of period ($ x 1,000) 213,264 234,542 239,742 185,127 168,177 168,782 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 30 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Stock Index Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company, that is intended to be a funding vehicle for variable annuity contracts and variable life insurance policies to be offered by the separate accounts of life insurance companies.The fund’s investment objective is to seek to match the total return of the Standard & Poor’s 500 ® Composite Stock Price Index. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Mellon Capital Management Corporation (“Mellon Capital”), an indirect wholly-owned subsidiary of BNY Mellon, serves as the fund’s index manager. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The fund is authorized to issue 400 million shares of $.001 par value Common Stock in each of the following classes of shares: Initial shares (250 million shares authorized) and Service shares (150 million shares authorized). Initial shares are subject to a Shareholder Services Plan fee and Service shares are subject to a Distribution Plan fee. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan, Shareholder Services Plan, and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 32 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S.Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the fund’s Board of Directors (the “Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 2,111,803,554 — — Equity Securities— Foreign Common Stocks † 6,019,148 — — 34 Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) (continued) Investments in Securities (continued): Mutual Funds 21,557,699 — — U.S. Treasury — 694,981 — Liabilities ($) Other Financial Instruments: Financial Futures †† (272,607 ) — — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized depreciation at period end. At June 30, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended June 30, 2015, The Bank of New York Mellon earned $19,438 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2015, were as follows: (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid on a quarterly basis. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 36 (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended June 30, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2014 was as follows: ordinary income $39,882,668 and long-term capital gains $20,022,248.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2015, the fund did not borrow under the Facilities. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 3—Mangement Fee, Index-Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with Dreyfus, the management fee is computed at the annual rate of .245% of the value of the fund’s average daily net assets and is payable monthly. Pursuant to the Agreement, the fund’s custody fee is included in the management fee. Pursuant to an index management agreement (the “Index Agreement”), Dreyfus has agreed to pay Mellon Capital a monthly index-management fee at the annual rate of .095% of the value of the fund’s average daily net assets. Pursuant to the Index Agreement, the fund’s custody fee is included in the index-management fee. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2015, Service shares were charged $280,708 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Initial shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of its average daily net assets for certain allocated expenses with respect to servicing and/or maintaining Initial shares’ shareholder accounts. During the period ended June 30, 2015, Initial shares were charged $5,168 pursuant to the Shareholders Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and 38 custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended June 30, 2015, the fund was charged $752 for transfer agency services and $51 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $2. During the period ended June 30, 2015, the fund was charged $6,240 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $436,875, Distribution Plan fees $44,831, Shareholder Services Plan fees $1,000, Chief Compliance Officer fees $3,169 and transfer agency fees $194. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended June 30, 2015, amounted to $39,474,739 and $93,759,612, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended June 30, 2015 is discussed below. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at June 30, 2015 are set forth in the Statement of Financial Futures. The following summarizes the average market value of derivatives outstanding during the period ended June 30, 2015: Average Market Value ($) Equity financial futures 24,012,060 At June 30, 2015, accumulated net unrealized appreciation on investments was $1,184,355,502, consisting of $1,218,790,535 gross unrealized appreciation and $34,435,033 gross unrealized depreciation. At June 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5—Pending Legal Matters: The fund and many other entities have been named as defendants in numerous pending litigations as a result of their participation in the leveraged buyout transaction (“LBO”) of the Tribune Company 40 (“Tribune”). The cases allege that Tribune took on billions of dollars of debt in the LBO to purchase its own stock from shareholders at $34 per share. The LBO was closed in a two-step transaction with shares being repurchased by Tribune in a tender offer in June 2007 and in a go-private merger in December 2007. In 2008, approximately one year after the LBO was concluded, Tribune filed for bankruptcy protection under Chapter 11.Thereafter, in approximately June 2011, certain Tribune creditors filed dozens of complaints in various courts throughout the country alleging that the payments made to shareholders in the LBO were “fraudulent conveyances” under state and/or federal law, and that the shareholders must return the payments they received for their shares to satisfy the plaintiffs’ unpaid claims. These cases have been consolidated for coordinated pre-trial proceedings in a multi-district litigation in the United States District Court for the Southern District of New York titled In re Tribune Company Fraudulent Conveyance Litigation (S.D.N.Y. Nos. 11-md-2296 and 12-mc-2296 (RJS) (“Tribune MDL”)). On March 27, 2013, the Tribune MDL was reassigned from Judge William H. Pauley to Judge Richard J. Sullivan. No explanation was given for the reassignment. In addition, there was a case pending in United States Bankruptcy Court for the District of Delaware brought by the Unsecured Creditors Committee of the Tribune Company that has since been transferred to the Tribune MDL (formerly The Official Committee of Unsecured Creditors of Tribune Co. v. FitzSimons, et al., Bankr. D. Del. Adv. Pro. No. 10-54010 (KJC)) (“FitzSimons case”).The case was originally filed on November 1, 2010. In a Fourth Amended Complaint filed in November 2012, among other claims, the Creditors Committee sought recovery under the Bankruptcy Code for alleged “fraudulent conveyances” from more than 5,000 Tribune shareholders (“Shareholder Defendants”), including the fund, and a defendants’ class of all shareholders who tendered their Tribune stock in the LBO and received cash in exchange.There were 35 other counts in the Fourth Amended Complaint that did not relate to claims against Shareholder Defendants, The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) but instead were brought against parties directly involved in approval or execution of the leveraged buyout. On January 10, 2013, pursuant to the Tribune bankruptcy plan, Mark S. Kirchner, as Litigation Trustee for the Tribune Litigation Trust, became the successor plaintiff to the Creditors Committee in this case.The case is now proceeding as: Mark S. Kirchner, as Litigation Trustee for the Tribune Litigation Trust v. FitzSimons, et al., S.D.N.Y. No. 12-cv-2652 (RJS). On August 1, 2013, the plaintiff filed a Fifth Amended Complaint with the Court.The Fifth Amended Complaint contains more detailed allegations regarding the steps Tribune took in consideration and execution of the LBO, but does not change the legal basis for the claim previously alleged against the Shareholder Defendants. On November 6, 2012, a motion to dismiss was filed in the Tribune MDL. Oral argument on the motion to dismiss was held on May 23, 2013. On September 23, 2013 Judge Sullivan granted the motion to dismiss on standing grounds, after rejecting defendants’ preemption arguments. By granting the motion, Judge Sullivan dismissed nearly 50 cases in the Tribune MDL.The fund was a defendant in at least one of the dismissed cases.The motion had no effect on the FitzSimons case, which had been stayed. On September 30, 2013, plaintiffs appealed the motion to dismiss decision to the U.S. Court of Appeals for the Second Circuit. On October 28, 2013, certain defendants cross-appealed from Judge Sullivan’s decision, seeking review of the arguments that Judge Sullivan rejected in his decision. Briefing on the appeal and cross appeal was completed in April 2014. Oral argument before the Second Circuit took place on November 5, 2014. On November 11, 2013, Judge Sullivan entered Master Case Order No. 4 in the Tribune MDL. Master Case Order No. 4 addressed numerous procedural and administrative tasks for the cases that remain in the Tribune MDL, including the FitzSimons case. Pursuant to Master Case Order No. 4, the parties – through their executive committees and liaison counsel – attempted to negotiate a protocol for 42 motions to dismiss and other procedural issues, and submitted rival proposals to the Court. On April 24, 2014, the Court entered an order setting a schedule for the first motions to dismiss in the FitzSimons case. Pursuant to that schedule, a “global” motion to dismiss the fraudulent transfer claim asserted against the Shareholder Defendants, which applies equally to all Shareholder Defendants including the fund, was filed on May 23, 2014. Plaintiffs’ response brief was filed on June 23, 2014, and the reply brief was filed on July 3, 2014. No date for oral argument has been scheduled. The Court also preserved Shareholder Defendants’ rights to file nineteen motions to dismiss enumerated in their proposal and motions pursuant to Rules 12(b)(2)-(5) of the Federal Rules of Civil Procedure. If these various motions are necessary after the Court decides the global motion to dismiss, the Court will set further guidelines and briefing schedules. At this stage in the proceedings, it is not possible to assess with any reasonable certainty the probable outcomes of the pending litigations. Consequently, at this time, management is unable to estimate the possible loss that may result. The Fund 43 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on March 11-12, 2015, the Board considered the renewal of the fund’s Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Index Management Agreement (together, the “Agreements”), pursuant to which Mellon Capital Management Corporation (the “Index Manager”) provides day-to-day management of the fund’s invest-ments.The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Index Manager. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered 44 Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Index Manager. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group and Performance Universe medians for all periods and ranked in the first quartile of the Performance Universe in all periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was at the The Fund 45 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Expense Group median, the fund’s actual management fee was at the Expense Group median and slightly below the Expense Universe median and the fund’s total expenses were at the Expense Group median and below the Expense Universe median. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Index Manager or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Index Manager in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Index Manager and Dreyfus.The Board also noted the Index Manager’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. 46 The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Index Manager, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Index Manager pursuant to the Index Management Agreement, the Board did not consider the Index Manager’s profitability to be relevant to its deliberations. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus and the Index Manager from acting as investment adviser and index manager, respectively, and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Index Manager are adequate and appropriate. The Board was satisfied with the fund’s performance. The Board concluded that the fees paid to Dreyfus and the Index Manager were reasonable in light of the considerations described above. The Fund 47 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Index Manager, of the fund and the services provided to the fund by Dreyfus and the Index Manager. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreements. 48 For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Index Fund, Inc. By: /s/Bradley J. Skapyak Bradley J. Skapyak, President Date: August 3, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak, President Date: August 3, 2015 By: /s/James Windels James Windels, Treasurer Date: August 3, 2015 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
